Case 2:19-cv-04867-WFK-LB Document 10-6 Filed 03/06/20 Page 1 of 1 PagelD #: 54

“s, NYSCEF - Nassau County Supreme Court

ll) Payment Receipt

  

    
   

ape

=

 

This is an automated response for Supreme Court cases. The NYSCEF site has received your
electronically filed documents for the following case.

Index Number NOT assigned

Jacquelyn Schreier v. Professional Claims Bureau, Inc.

Documents Received on_ 08/15/2019 02:50 PM

Doc # Document Type Control # Motion # Fee

1 SUMMONS + COMPLAINT $0.00
Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)

Index Fee + $210.00

Total Fee $210.00

Payment Information
Generated Receipt #: 0001053518

Payment Type: VISA/MC
Date Paid: 08/15/2019
Fee Amount: $210.00
Authorization Code: 00695G
Comments:

Filing User

Daniel Zemel | dz@zemellawllc.com | 8622273106
1373 Broad Street Suite 203-c, Clifton, NJ 07013

 

Maureen O'Connell, Nassau County Clerk - http:/Awww.nassaucountyny.gov/agencies/Clerk/index.html
Phone: 516-571-2660 Website: http:/Avww.nassaucountyny.gov/agencies/Clerk/index.html

 

NYSCEF Resource Center - EFile@nycourts.gov
Phone: (646) 386-3033 Fax: (212) 401-9146 | Website: www.nycourts.gov/efile

Page 1 of 1
